UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-1585


CHARLES CLAIR,

                 Plaintiff - Appellant,

          v.

JOHN DOE, CLERK OF THE STATES ATTORNEY'S OFFICE OF ST. MARY'S
COUNTY, MD; JOHN DOE, Clerk of Circuit Court of St. Mary's
County, MD,

                 Defendants – Appellees,

          and

THOMAS V. MIKE MILLER, JR., Attorney; PETER O'NEIL,

                 Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:14-
cv-00713-PWG)


Submitted:   November 4, 2016                Decided:   November 21, 2016


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Clair, Appellant Pro Se. Brian E. Frosh, Attorney General,
Jennifer L. Katz, Assistant Attorney General, Baltimore, Maryland,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Charles Clair appeals the district court’s orders granting

the motion to dismiss his amended complaint under 42 U.S.C. § 1983

(2012) and denying reconsideration.          We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.         See Clair v. Doe, No. 8:14-

cv-00713-PWG (D. Md. Apr. 29, 2016; Feb. 1, 2016).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      3